DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23-29,31,32,38-40,42 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sanyal et al. ( NPL article “Prenatal Loud Music and Noise: Differential Impact on Physiological Arousal, Hippocampal Synaptogenesis and Spatial Behavior in One Day-Old Chicks”). 
 	For claim 23, Sanyal et al. disclose a method for promoting hatching of female hatchlings (the eggs that are hatched in the study are females and males, thus, since there are female eggs that hatched, the study meets the claimed limitation), the method comprising the steps of: incubating a plurality of fertilized eggs to promote hatching of the fertilized eggs (page 2, under “Materials and Methods: Incubation Conditions”); and transmitting, during incubation and prior to hatching, a soundwave having a defined frequency to the fertilized eggs, wherein the defined frequency ranges from about 100 Hz to 2000 Hz (page 3, music frequency of 100 to 4000 Hz, noise frequency of 30 to 3000 Hz), thereby promoting the hatching of female hatchlings from the fertilized eggs (page 6, results show that based on the soundwave from either music or noise, plasma corticosterone level is higher in female embryos than male; also, as stated in the above, the eggs that are hatched in the study are females and males, thus, since there are female eggs that hatched, the study meets the functional recitation of “thereby” promoting the hatching of female hatchlings).  
	For claim 24, Sanyal et al. disclose wherein said fertilized eggs are chicken eggs (as discussed throughout the article as “chicks”).  
	For claim 25, Sanyal et al. disclose wherein said incubating is performed for a duration of about 21 days (page 2, under “Materials and Methods: Incubation Conditions”, incubation period of 21 days).  
	For claim 26, Sanyal et al. disclose wherein the soundwave is transmitted or intermittently transmitted during incubation (page 3 and the graphs show intermittent soundwaves at various frequency and/or dB).
	For claim 27, Sanyal et al. disclose wherein the soundwave is transmitted or intermittently transmitted during the first 14 days of incubation (pages 2-3, 9.5 and 10 days).  
	For claim 28, Sanyal et al. disclose wherein the soundwave is transmitted or intermittently transmitted during one or more predetermined time periods within the incubation period (page 3, time period E10 till hatching).  
	For claim 29, Sanyal et al. disclose wherein the defined frequency of the soundwave varies between the one or more predetermined time periods (page 3 and graphs discussed and show various soundwave frequencies/dB).2  
	For claim 31, Sanyal et al. disclose wherein transmitting the soundwave comprises intermittently transmitting soundwaves on defined incubation days (pages 2-3 and graphs, defined incubation days are at 21 days and the soundwaves are intermittently transmitted at various frequencies/dB).  
	For claim 32, Sanyal et al. disclose wherein the defined frequency ranges from about 100 Hz to 1200 Hz (page 3, music frequency of 100 to 4000 Hz, noise frequency of 30 to 3000 Hz).  
	For claim 38, Sanyal et al. disclose wherein incubating is performed under at least one controlled environmental condition selected from humidity and temperature (page 2, under “Materials and Methods: Incubation Conditions”).  
	For claim 39, Sanyal et al. disclose wherein the humidity ranges from 50% to 80% (page 2, under “Materials and Methods: Incubation Conditions”).  
	For claim 40, Sanyal et al. disclose wherein the temperature ranges from 36° to 38° Celsius (page 2, under “Materials and Methods: Incubation Conditions”).3  
	For claim 42, Sanyal et al. disclose a system comprising: an incubator for incubating fertilized eggs under predetermined environmental conditions to promote hatching of the fertilized eggs (page 2, under “Materials and Methods: Incubation Conditions”); a soundwave transmitter configured to transmit a variable frequency ranging from about 100 Hz to 2000 Hz during incubation to promote hatching of female hatchlings from the fertilized egg (page 3, music frequency of 100 to 4000 Hz, noise frequency of 30 to 3000 Hz; also, the device of Sanyal et al. can performed the function of “to promote hatching of female hatchlings from the fertilized egg” for it is a soundwave transmitter that can transmit the claimed frequency to cause promotion of hatching of female hatchlings); and a controller configured to operate the transmitter to transmit soundwave at a variable frequency ranging from about 100 Hz to 2000 Hz (page 3, for example, sound recorder, Adobe audition software, etc.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30,33-35,37,41 are rejected under 35 U.S.C. 103 as being unpatentable over Sanyal et al. (as above).
 For claim 30, Sanyal et al. are silent about wherein transmitting the soundwave varies depending on an incubation day.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the step of transmitting the soundwave of Sanyal et al. varies depending on an incubation day, depending on the avian species and the testing frequencies the user wishes to experiment on certain incubation day. NOTE that applicant failed to disclose a criticality why this has to be performed. The only paragraph that discussed about this limitation is para. 0027 of applicant’s pgpub, and the paragraph merely stated the same limitation without further explaining why this is critical. Thus, it appears that it could be a mere experimentation of various soundwave on a certain incubation day to see how it affects the chicks. In addition, applicant listed a plurality of ranges for the frequency on page 11 of the specification without any criticality. Furthermore, these ranges would depend on the type of avian species as stated in applicant’s invention, thus, the range as claimed has no criticality because it would all depend on the selected species of avian and the result would merely be routine testing and experimentation on each species and each range.
For claim 33, Sanyal et al. are silent about wherein incubating the plurality of fertilized eggs comprises a first predetermined time period, wherein a frequency during the first predetermined time period ranges from 600 Hz to 700 Hz. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have in the incubating the plurality of fertilized eggs step of Sanyal et al. be comprised a first predetermined time period, wherein a frequency during the first predetermined time period ranges from 600 Hz to 700 Hz, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the type of avian species) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  NOTE that applicant has no criticality as to the different ranges of frequency. Thus, it appears that it could be a mere experimentation of various soundwave frequencies to see how it affects the chicks, which Sanyal et al. teach various soundwave frequencies within the ranges as claimed by applicant. In addition, applicant listed a plurality of ranges for the frequency on page 11 of the specification without any criticality. Furthermore, these ranges would depend on the type of avian species as stated in applicant’s invention, thus, the range as claimed has no criticality because it would all depend on the selected species of avian and the result would merely be routine testing and experimentation on each species and each range.
For claim 34, Sanyal et al. are silent about wherein incubating the plurality of fertilized eggs further comprises a second predetermined time period, wherein a frequency during the second predetermined time period ranges from 500 Hz to 600 Hz.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have in the incubating the plurality of fertilized eggs step of Sanyal et al. be comprised a second predetermined time period, wherein a frequency during the second predetermined time period ranges from 500 Hz to 600 Hz in the method of Sanyal et al., since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the type of avian species) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  NOTE that applicant has no criticality as to the different ranges of frequency. Thus, it appears that it could be a mere experimentation of various soundwave frequencies to see how it affects the chicks, which Sanyal et al. teach various soundwave frequencies within the ranges as claimed by applicant. In addition, applicant listed a plurality of ranges for the frequency on page 11 of the specification without any criticality. Furthermore, these ranges would depend on the type of avian species as stated in applicant’s invention, thus, the range as claimed has no criticality because it would all depend on the selected species of avian and the result would merely be routine testing and experimentation on each species and each range.
For claim 35, Sanyal et al. are silent about wherein incubating the plurality of fertilized eggs further comprises a third predetermined time period, wherein a frequency during the third predetermined time period ranges from 500 Hz to 700 Hz.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have in the incubating the plurality of fertilized eggs step of Sanyal et al. be comprised of a third predetermined time period, wherein a frequency during the third predetermined time period ranges from 500 Hz to 700 Hz, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the type of avian species) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  NOTE that applicant has no criticality as to the different ranges of frequency. Thus, it appears that it could be a mere experimentation of various soundwave frequencies to see how it affects the chicks, which Sanyal et al. teach various soundwave frequencies within the ranges as claimed by applicant. In addition, applicant listed a plurality of ranges for the frequency on page 11 of the specification without any criticality. Furthermore, these ranges would depend on the type of avian species as stated in applicant’s invention, thus, the range as claimed has no criticality because it would all depend on the selected species of avian and the result would merely be routine testing and experimentation on each species and each range.
For claim 36, Sanyal et al. are silent about wherein incubating the plurality of fertilized eggs comprises one or more predetermined time periods, wherein a duration of the one or more predetermined time periods ranges between 10 minutes to 5 hours.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incubating the plurality of fertilized eggs comprises one or more predetermined time periods, wherein a duration of the one or more predetermined time periods ranges between 10 minutes to 5 hours in the method of Sanyal et al., since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the type of avian species) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Noting that page 3 of Sanyal et al. stated 15 minutes per hour over 24 hours over 10 days. 
For claim 37, Sanyal et al. are silent about wherein incubating the plurality of fertilized eggs comprises one or more predetermined time periods, wherein a pause between two successive predetermined time periods ranges between 1 hour to 5 days.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a pause between two successive predetermined time periods ranges between 1 hour to 5 days in the method of Sanyal et al., since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the type of avian species) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233. Noting that page 3 of Sanyal et al. stated 15 minutes per hour over 24 hours over 10 days.
For claim 41, Sanyal et al. are silent about wherein a resulted percentage of female hatchlings is over 75%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the resulted percentage of female hatchlings is over 75% in the method of Sanyal et al., since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on the type of avian species and the frequency administered) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
 Response to Arguments
Applicant's arguments filed 9/19/2021 have been fully considered but they are not persuasive.
Applicant argued that Applicant respectfully disagrees and submits that Sanyal does not teach or suggest promoting hatching of female hatchlings. Instead, Sanyal uses domestic chick (Gallus gallus domesticus) as an experimental model to study the effects of prenatal high decibel sound stimulation on neuroanatomical or biochemical changes (see Sanyal page 1, last paragraph). As shown in Fig. 4A of Sanyal, female chicks have higher plasma corticosterone level as compared to male chicks. However, there is nothing in the teachings of Sanyal suggesting that higher plasma corticosterone level can increase hatching of female hatchlings from fertilized eggs. Sanyal fails to teach that noise or music causes a change in plasma corticosterone level, let alone that music/noise can change embryo sex.

 	First, the claimed limitation merely states “for promoting hatching of female hatchlings”, which does not indicate that the eggs with undetermined sex turn to female instead of male, or in another word, change embryo sex. All that is stated from this limitation is that there are a plurality of eggs and whatever hatched from the eggs, there are female hatchlings. No where in applicant’s specification stated that because of the soundwave transmitted, the eggs (supposedly, male) changed sex to female so that is why the method promotes hatching of female hatchlings.  The examiner did not find a mentioning of male eggs turning female upon soundwave transmitted in the applicant’s specification. Thus, Sanyal teaches the method comprising incubating and transmitting the soundwave and there are hatchlings that are female, regardless of the male or not. 
Second, the claimed limitation does not even indicate male or not because all it is being said is that there are female hatchlings as a result of the two steps of incubating and transmitting. 
Third, in reviewing the specification, the data or experimental information provided are inconclusive because all that is being provided is there are 100 eggs being used in the experiment and 75% are female that are hatched. As far as we know, the 100 eggs already have their sex determined by their sex genes or DMRT1 per the article “Is it possible to change a chicken's sex before it hatches?”, thus, what if out of the 100 eggs, 75 eggs are already female based on their sex genes and they just happened to all hatched? Applicant provided no other evidence or data of these scenarios that can happened. If there is proof such as there are 50 male eggs and 50 female eggs, and upon transmitting the soundwave, suddenly there are 75 female eggs hatched, which indicate that out of the 50 male eggs, 25 turn into female eggs because of the soundwave. This is the data or evidence that should be given so as to fully understand that it is the soundwave that actually change the sex of the eggs. None of these evidence or data were stated in applicant’s specification. 
Fourth, the specification listed various environmental factors, such as temperature and humidity, that can influence sex change in eggs, thus, again, it is inconclusive if indeed that only soundwave influence sex change. Noting that the specification does not indicate “sex change” in the eggs, all that is being said is “promoting hatching of female hatchlings”, which is not the same as changing the egg sex from male to female.
Fifth, applicant’s specification list a very wide range of Hertz (page 11 for example) and not just the claimed range of 100 Hz to 2000 Hz. Thus, the data is inclusive and does not provide enough information that only 100 Hz to 2000 Hz is critical and would change the sex of the egg to female.
	Lastly, the examiner found an article on the internet ““Is it possible to change a chicken's sex before it hatches?” (attached herein) in which the inventor or assignee was involved in the discussion in the article, and in the article, it stated ““You can  hange the phenotype in birds,” says Alter, though she adds that Soos doesn’t know exactly how the sound achieves it.”, thus, this appears that there is not enough evidence that soundwave as claimed can change the sex of the egg. Also, the article stated “Soos acknowledges more testing is needed. “We are working towards publishing,” says Rotem Kadir, Soos’s scientifc director.”, thus, again, this is evidence that the data provided in applicant’s specification is not enough to determine if soundwave changes sex of the egg as argued. 
Applicant argued that, furthermore, a method claim requires a person of ordinary skill to be motivated to operate the apparatus in a manner that would satisfy a limitation.

Sanyal teaches the apparatus and the method of operating that apparatus as claimed by applicant. Clearly, Sanyal teaches the steps in applicant’s claimed method because Sanyal teaches incubating the eggs and transmitting the soundwave with the same frequency as claimed. Thus, a person of ordinary skill in the art would interpret from Sanyal that the method claim requires a person of ordinary skill to be motivated to operate the apparatus in a manner that would satisfy a limitation.
Moreover, with specific regards to claim 27, Applicant respectfully submits that Sanyal fails to teach that the soundwave is transmitted or intermittently transmitted during the first 14 days of incubation, i.e. from day 1-14. Accordingly, Sanyal teaches away from providing sound waves during the first 14 days of incubation.

The claimed limitation does not state from day 1 to day 14. The first 14 days of incubation can be a day within the range as long as it is within the first 14 days of incubation. In another word, soundwave cannot be transmitted on the 15 day because it is out of the range of the first 14 days. During the 14 days can mean the first day or the second day or the third day or from day one to day 14, etc. as long as it is in that range of 14 days. It is not inclusive to from day 1 to day 14. In addition, the claimed limitation also state “transmitted OR intermittently transmitted”, which can mean transmitted one time and not intermittently transmitted from day 1 to day 14. This is also evident on page 7 of applicant’s specification because applicant stated that “Optionally, the duration is about 1 day, 2 days, 3 days, 4 days, 5 days, 6 days, 7 days, 8 days, 9 days, 10 days, 11 days, 12 days, 13 days, or 14 days”, noting “the duration” which can be one day, 2 days, etc. as long as it is within the first 14 days range. Thus, Sanyal stated incubating 9.5 and 10 days, which is in the range of during the first 14 days. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643